*645The arbitrator’s failure to give preclusive effect to Robinson’s guilty plea of petit larceny was irrational (see Matter of State of N.Y. Off. of Mental Health [New York State Correctional Officers & Police Benevolent Assn., Inc.], 46 AD3d 1269, 1271 [2007], lv dismissed 10 NY3d 826 [2008]). The arbitrator’s award places Robinson back into a position where he has the responsibility to voucher property of individuals being brought into a juvenile facility (see City School Dist. of City of N.Y. v Campbell, 20 AD3d 313 [2005]). Concur — Mazzarelli, J.P., Saxe, Renwick and DeGrasse, Richter JJ.